Gilbert, J.:
With respect to the technical objections to the judgment appealed from, it will be sufficient to refer to section 764 of the Code of Criminal Procedure. Upon the merits we think the evidence is suf*466ficient to sustain the conviction. The statute (Code Grim. Proc., § 899, subd. 4 and T) defines disorderly persons; and among the persons so defined, are keepers of houses for the resort of gamesters, and persons who keep in a public place an apparatus or device for the purpose of gaming. The evidence shows that the defendant kept a public saloon, to which persons resorted for the purpose of playing a game called pool, and another game called bagatelle.
These games were sometimes played upon the terms that the loser of the game should pay for the use of the gaming apparatus; but at other times the players played for drinks. The house of the defendant, as appears, was kept principally for those purposes. Such a house is a public nuisance at common law (Tanner v. The Trustees of Albion, 5 Hill, 121), and persons who resort there are gamesters within the definition of the Code of Criminal Procedure.
In Hitchins v. The People (39 N. Y., 456), the Court-of Appeals held that playing games for beer or cigars, was gambling within the meaning of chapter 504 of the Laws of 1851, which prohibited the keeping of a room, etc., to be used for gambling.
That case is in accordance with general principles for the promotion of the public welfare, and is decisive of this case.
The conviction must be affirmed.
Present — Barnard, P. J., Gilbert and Dykman JJ.
Conviction and judgment.affirmed.